 



Exhibit 10.1.f
AMENDMENT NO. 5
TO THE
CEDAR SHOPPING CENTERS, INC.
SENIOR EXECUTIVE DEFERRED
COMPENSATION PLAN
               WHEREAS, Cedar Shopping Centers, Inc. (the “Company”) has adopted
the Cedar Shopping Centers, Inc. Senior Executive Deferred Compensation Plan (as
amended from time to time, the “Plan”); and
               WHEREAS, Section 9.1 of the Plan generally permits the Board of
Directors of the Company to amend the Plan; and
               WHEREAS, the Board of Directors of the Company now desires to
amend the Plan in certain respects but only with respect to Brenda J. Walker,
Thomas B. Richey, Stuart H. Widowski and Ann Maneri (the “Affected
Participants”);
               NOW, THEREFORE, the Plan is hereby amended as follows:

1.   Section 9.2 of the Plan is hereby amended by adding the following sentence
at the end thereof:

“To the extent an Affected Participant is entitled to receive a Tax Gross-Up
Payment under this Section 9.2, the Company shall be required to pay such Tax
Gross-Up Payment to the Affected Participant no later than the last day of the
Affected Participant’s taxable year next following the Affected Participant’s
taxable year in which the related taxes are remitted to the applicable taxing
authority.”

2.   This Amendment shall be effective as of December 11, 2007.

 



--------------------------------------------------------------------------------



 



3.   Except to the extent hereinabove set forth, the Plan shall remain in full
force and effect.

               IN WITNESS WHEREOF, the Board of Directors of the Company has
caused this Amendment to be executed by a duly authorized officer of the Company
this 11th day of December, 2007.

            CEDAR SHOPPING CENTERS, INC.
      By:   /s/ LEO S. ULLMAN         Name:   Leo S. Ullman        Title:  
President     

 